Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 15, claiming a household appliance, comprising: a housing; a door pivotably connected to the housing by a hinge, the door comprising a lever; a cable having one end connected to the lever; a motor; and a cable drum capable of allowing the cable to be wound at least in part thereon and allowing the cable to be unwound at least in part, wherein the cable and the motor interact such that the door pivots when winding the cable onto the cable drum or pivots when the cable unwinds from the cable drum.
The closest prior art of record is that of U.S. Patent Application Publication No. 20040113531 to Raches.  Raches teaches a household appliance comprising: a housing, a door pivotably connected to the housing by a hinge, the door comprising a lever, a cable having one end connected to the lever, and a pulley, wherein the other end of the cable connected to an extension spring.  Raches does not teach a motor; and a cable drum capable of allowing the cable to be wound at least in part thereon and allowing the cable to be unwound at least in part, wherein the cable and the motor interact such that the door pivots when winding the cable onto the cable drum or pivots when the cable unwinds from the cable drum.
The advantage of the current invention over that of the prior art to Raches is that of the combination of the configuration of the motor, the cable drum, and the lever, wherein the direct connection of the lever to the door and the cable drum through the cable all connected together allows for a robust door-opening mechanism through direct transfer force which allows for an automated door-pivoting movement using as few a number of components as possible thereof.
Since claim 15 is allowed, claims 16-29 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711